Citation Nr: 0609083	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service connected 
disorders (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to July 
1967 and from May 1968 to May 1972.  The veteran also served 
in the Army Reserve, including several periods of active duty 
for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability due to service connected disorders 
(TDIU).

In March 2001 the veteran was afforded a video conference 
hearing before Veteran's Law Judge Robert P. Regan, who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

In September 2002 the Board remanded this appeal to the RO 
for further development.  After the requested development was 
completed the RO denied TDIU.  The Board again remanded this 
appeal to the RO for further development in August 2004, 
after which the RO again denied TDIU.


REMAND

As an initial matter, the Board notes that the September  
2002 REMAND instructed the RO to ask a VA psychiatrist to 
render an opinion as to the impact PTSD had on the veteran's 
ability to obtain and maintain gainful employment.  It also 
requested that a VA ear specialist render a similar opinion, 
specifically as to the functional and industrial impairment 
associated with the veteran's service-connected bilateral 
hearing loss and tinnitus.  The examiners were asked to 
provide a complete rationale for all opinions expressed in 
the examination reports.

It does not appear that the Board's instructions have been 
fully complied with.  The VA PTSD examination report dated in 
April 2003 showed that the examiner thought "it would be 
difficult for the veteran to sustain employment in some work 
settings" and that the examiner did not believe that the 
veteran's panic disorder was secondary to his PTSD.  The May 
2003 VA Audio examination report did not comment on any 
social or industrial impairment caused by the veteran's 
hearing loss or tinnitus.  

Because the issue in a TDIU claim is whether the veteran's 
service-connected disabilities render him unable to secure 
and follow a substantially gainful occupation, see 38 C.F.R. 
§§ 3.321, 4.16(b); VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992), 
a specific determination must be made to that effect.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  VA's 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous examination which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  For that 
reason, the RO must request the veteran's treatment records 
for his service-connected disabilities subsequent to April 
2005, the most recent treatment records associated with the 
claims folder.  The Board also believes it is necessary for 
further VA neuropsychiatric and audio examinations to be 
conducted and for the examiners to determine how the 
veteran's service-connected disabilities affect his ability 
to obtain and maintain gainful employment.  The examiners 
must provide specific opinions as to whether the veteran's 
service-connected disabilities, individually or taken 
together, render the veteran unable to secure and follow a 
substantially gainful occupation.  The examiners must provide 
a complete rationale for all opinions expressed in the 
examination reports.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC for the following actions:

1.  The RO should obtain the veteran's 
treatment records for his service-
connected conditions dated from April 2005 
to the present.

2.  The RO should schedule the veteran for 
a VA neuropsychiatric examination to 
determine the current nature and severity 
of his service-connected post-traumatic 
stress disorder, and its impact on his 
ability to obtain and maintain employment.  
The claims folder, including a copy of this 
REMAND, must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  Such tests, to include 
psychological testing, as the examining 
physician deems necessary should be 
performed.  A multiaxial diagnosis based on 
the current DSM-IV diagnostic criteria is 
required, including  a Global Assessment of 
Functioning (GAF) Score and the examiner 
should explain what the score represents.

3.  Arrangements should be made with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audio 
examination in order to ascertain the 
severity of any hearing loss or tinnitus 
that may be present, and its impact on his 
ability to obtain and maintain employment.  
The claims folder, including a copy of this 
REMAND, must be made available to the 
examiner in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should express an 
opinion as to the functional and industrial 
impairment associated with the veteran's 
service-connected bilateral hearing loss 
and tinnitus.  The examiner should provide 
a complete rationale for the opinion 
expressed.

4.  After completion of the above, and 
following any further appropriate 
development, review the veteran's claims 
folder again to determine whether an 
increased evaluation is warranted.  If the 
decision remains in any manner adverse to 
the veteran on the issue, provide the 
veteran and his representative an updated 
Supplemental Statement of the Case (SSOC) 
and give them an appropriate amount of 
time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

